        Case 8:18-cv-00206-JGB-JC Document 22 Filed 03/20/19 Page 1 of 4 Page ID #:327




                                                                                      FILED
                                                                           CLERK, U.S. DISTRICT COURT
                                        ,.
Se~s~jj~~~ o C,I/~v~~~ C~~~i1.~~l1~'~r.~
                                                                                 MAR 2 0 2019
                                                                          CENT    I   I   F CALIFORNIA
                                                                          BY                   DEPUTY



~~✓fin w,~t,oG~`o . ~ iii ,~.,~
.                                 ~.✓ ~►~t 1!L~~c~ 1st tom.


~ ~n'~. ~ f ~~~             cal G~i►~~c~. ~~G~o~




         ;~ ~ ~ t~~C ~'1~~,,~~1.~~~.~.,, C~ ~5~~6
                                                                     ~.
                                                              -~,



  ~~~~                  ST~vC ICJ E►2~C,C~c~~~ .,
      Case 8:18-cv-00206-JGB-JC Document 22 Filed 03/20/19 Page 2 of 4 Page ID #:328
                                                      ~~~-1 ~r~~t ~
                                                      C    ~.~=t~~

c ~ ~,.         --~~ ~;.           ~-f~.~ er ~~►t
                                                ee,


,~ C rZ~~-.C~          ~<~~rv.~~            w~,ic~ vcc~~,



Cil C.~of r l~wL~v~ C~~ ~1~1~. ~~.c a~n
                                        G~✓C~~ ~               ~~

~~c~e~~~s-~



vl, O C.~vw~✓41 J ~e     C~i.~~~         1~'1~~Gl~( O~ ~nJ~.~


    /L~-let ~11~
                  ~    ~1~~1 W`~ ~
                                            ~   ~~~        ~!/1~.t~~L




   ls~., ~S-t-
             ~-~~~-i~c~~,~,~,;~-fl~,~~talfc~~~~~~,~




      ~~,~t~~ -          c~ cam.   %s~'v~n~. c~ ~ _   C      ~-
Case 8:18-cv-00206-JGB-JC Document 22 Filed 03/20/19 Page 3 of 4 Page ID #:329




                                                                                   ~      s~~
                                                                                  ~C~'!~C71iv1 ~~ci
                                                                                                   ~~'"6~.S C~ 6r'i.
                                                                                  ~~
                                                                                  ~r~ (s~,,w,,~ C~,9.S'~-6~
                                                                                                                                             ~,
                                                                                                                                                            •a        ~
                                                                                                                                 ;F;
                                                                                                                           ~1W
                                                                                                                                       ~•~ ~J~,
                                                                                             I             R!`:.[~~
                                                                                                                 uF   y1
                                                                                             'S;,,,~_,.jti~
                                                                                                ~,tia                                             j ~i' +=~ C _~-cal'—Cis G,.~'~
                                                                                 !     ~
                                                                                   r.                                                        jff~;t~?~~fJ1~;,J-lIl~~ii~it/~7iF~~ti~{1j~~7        ~}tFi.€~i~:i~ii
                                                                                         ~~ ~r''1 ~    /        G                                                                        r~d~~i=
                                                                                 ~.r. ~h               ~    1       j ~ rr
                                                                                                                                                                                                                   d
Case 8:18-cv-00206-JGB-JC Document 22 Filed 03/20/19 Page 4 of 4 Page ID #:330




                                                    ~~



                    ~o
                    \„~

                            '~
                              ~~
                                ',



                                 ~~
                                 '~.




                                     ~~\
              a                  ~~~o
                                     _.
                            ~1




                      ~~~
                   ~J ,
                  ~~
